          Case 2:19-cv-01223-MLP Document 15 Filed 08/08/19 Page 1 of 1




 IN THE UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

MICHELE DESOER                                          Cause No.:    2:19-CV-01223-MLP
                           Plaintiff/Petitioner         Hearing Date:
vs.
CAPITAL ONE FINANCIAL CORPORATION; ET                   DECLARATION OF SERVICE OF
AL.                                                     SUMMONS IN A CIVIL ACTION; CLASS ACTION
                      Defendant/Respondent              COMPLAINT; PLAINTIFF'S JURY DEMAND


The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of
the United States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor
interested in the above entitled action, and is competent to be a witness therein.

On the 7th day of August, 2019 at 11:34 AM at the address of 300 DESCHUTES WAY SW STE 304,
TUMWATER, Thurston County, WA 98501; this declarant served the above described documents upon
AMAZON WEB SERVICES, INC. c/o CORPORATION SERVICE COMPANY, REGISTERED AGENT by
then and there personally delivering 1 true and correct copy(ies) thereof, by then presenting to and
leaving the same with CORPORATION SERVICE COMPANY, REGISTERED AGENT, Who accepted
service, with identity confirmed by physical description, a black-haired white female approx. 45-55
years of age, 5'-5'4" tall and weighing 80-120 lbs. Cynthia Jones. .
No information was provided or discovered that indicates that the subjects served are members of the
United States military.

Service Fee Total: $122.00

Declarant hereby states under penalty of perjury under the laws of the State of Washington that the
statement above is true and correct.
                August 07, 2019
DATED _______________________________________.




Kevin Nakai, Reg. # 3465919, Washington



                                      ORIGINAL PROOF OF SERVICE
                                               PAGE 1 OF 1                 Tracking #: 0040935959
        For: Terrell Marshall Law Group PLLC
        Ref #: 2290-001 (AWS)
